Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 22, 2020 has been entered.  All arguments and the affidavit/Declaration under 37 CFR §1.132 have been fully considered.  
 
Status of the Claims 
	Claims 1, 12, 14, and 17-22 are currently pending.
Claim 21 is amended.

New claim 22 has been added.  
	Claims 1, 12, 14, and 17-22 have been considered on the merits.

Claim Rejections - 35 USC § 112
	The claim rejections of under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to Applicant’s.  Applicant’s arguments, see Remarks pg. 5, filed Jun. 22, 2020, with respect to 1, 12, 14, and 17-21 have been fully considered and are persuasive.  The claim rejections of under 35 USC § 112, (a) or first paragraph (pre-AIA ) of 1, 12, 14, and 17-21 has been withdrawn. 


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 have been revised due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1, 12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim (WO 2009/105044 A1) (ref. of record) in view of Yoon et al. (Stem Cells and Development, 2010) (ref. of record).
With respect to claim 1, Lim teaches the administration of a pharmaceutical composition comprising of mesenchymal stem cell (MSC)-derived exosomes for the treatment of cutaneous (skin) wounds and promoting of wound healing (abstract and pg. 4 lines 20-21 and 29-30 and page 5 lines 4-5).  Lim teaches the method where the mesenchymal stem cells are human ESC-derived mesenchymal stem cells (pg. 11 lines 4-7 and pg. 53 line 25 to pg. 54 line 29).  Since the Lim teaches administering the composition to aid wound healing it would be in a therapeutically effective amount.  Lim teaches the method where the composition is administered to a human subject in need thereof (pg. 51 lines 28-30).  Since the composition taught by Lim is the same or indistinguishable from the claimed composition and Lim teaches administering the composition in a therapeutically effective amount, the composition should be at least an claim 1.  With respect to claims 14, 17 and 18, Lim teaches that the exosome can have a size of between 50 nm and 100 nm as determined by electron microscopy; comprise of a complex of molecular weight >100 kDa, comprising proteins of <100 kDa; comprise of a complex of molecular weight > 300 kDa, comprising proteins of <300 kDa; comprise of a complex of molecular weight > 1000 kDa; can have a size of between 2 nm and 200 nm, as determined by filtration against a 0.2 µM filter and concentration against a membrane with a molecular weight cut-off of 10 kDa; or can have a hydrodynamic radius of below 100 nm or between 45 nm to 55 nm, as determined by laser diffraction or dynamic light scattering (pg. 2 line 26 to pg. 3 line 11).  Since the composition taught by Lim is the same or indistinguishable from the claimed composition and Lim teaches administering the composition in a therapeutically effective amount, the composition should be in an effective amount to promote re-epithelialization of the full thickness skin wound as recited in claim 21.  
Although Lim teaches the method where the wound is cutaneous wound, a dermatological lesion, and ulceration (pg. 4 line 29- pg. 5 line 3), Lim does not explicitly teach the method where the skin wound is a full-thickness skin wound as recited in claim 1.  However, Yoon teaches a method of treating full-thickness skin wounds in mice by topically applying AF-MSC-CM (amniotic fluid-derived mesenchymal stem cell conditioned medium) to full thickness excisional skin wounds on mice (pg. 890-891 
Lim is silent with respect to the concentration of exosomes in the pharmaceutical composition and, therefore, does not teach administering a composition containing 40 µg/ml or less of exosome as recited in claim 12.  However, one of ordinary skill in the art would recognize that the concentration of exosomes is a result effective variable and that the concentration of exosomes would be matter of routine optimization depending on the application, the wound type and size and the patient as evidenced by Lim.  Lim teaches that delivery or administration of the particles (exosomes) should be adjusted to deliver the required amount of particles at the appropriate interval (pg. 51 lines 103).  Generally, differences in concentration will not support the patentability of subject matter 
Lim does not teach the method where the composition containing exosomes is applied topically as recited in claim 1.  However, Yoon teaches a method of treating full-thickness skin wounds in mice by topically applying AF-MSC-CM (amniotic fluid-derived mesenchymal stem cell conditioned medium) to full thickness excisional skin wounds on mice (pg. 890-891 bridging para. and pg. 898 Col. 1 para. 3 and Fig. 7).  The AF-MSC conditioned medium of Yoon should inherently contain exosomes as evidenced by Lim.  Lim teaches that MSC conditioned medium contains particles (exosomes) (abstract and pg. 5 lines 27-39).  In further support, Lim further teaches that the delivery method will depend on the particular organ which the particles is to be delivered and that the skilled person will be able to determine which means to use accordingly (pg. 51 lines 15-17).  Therefore, at the time of the claimed invention, it would have been obvious to modify the method of Lim to topically apply a composition being administered to promote wound healing of the skin, since methods of applying pharmaceutical compositions containing exosomes from MSCs for wound healing were known to be applied topically as taught by Yoon.  It would have been obvious to one of ordinary skill in the art to use any known method of applying a pharmaceutical compositions containing exosomes from MSCs for wound healing including topically applying the composition to promote wound healing, since this method of applying compositions containing exosomes was known for wound treatment as taught by Yoon and Lim teaches that the appropriate delivery method will 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 19, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim in view of Yoon (as applied to claims 1, 12, 14, 17, 18 and 21 above), and further in view of Harmon et al. (US 2007/0292401 A1) (ref. of record).
The teachings of Lim and Yoon can be found in the previous rejection above.
Neither Lim nor Yoon teach the method where the full-thickness skin wound is a decubitus ulcer as recited in claim 19, where the full-thickness skin wound is a burn as recited in claim 20, or where the wound is chronic as recited in claim 22.  However, Harmon teaches a similar method of treating a skin wound with conditioned medium from mesenchymal stem cells where the skin conditions include skin ulcers such as 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Jun. 22, 2020 have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. § 103, Applicant argues that one skill in the art would recognize that there are differences between the healing of full-thickness skin wounds of 2 mm taught by Yoon and full-thickness skin wounds greater than 1 cm in diameter (Remarks pg. 7 para. 1).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the size of the wound) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that this is further explained in the 37 CFR 1.132 Declaration of inventor Dr. Sai Kiang Lim, who cites Shevchenko (Exhibit A) which reports that full-thickness wounds which are greater than 1 cm in diameter require skin grafting, since they cannot re-epithelialize on their own (Remarks pg. 7 para. 1).   However, this argument was not found to be persuasive, since, as stated previously, the feature of the size of the wound being healed which applicant relies on is not recited in the rejected claims.  The claims are to a method of promoting or enhancing healing of a full-thickness by topically administering to a human a therapeutically effective amount of human mesenchymal stem cell exosomes which is taught by the combined teachings of Lim and Yoon.   

Applicant argues that the teachings of Yoon which relate to a smaller wound size do not provide a reasonable expectation of success when combined with the teachings of Lim which is silent with respect to the wound details including wound size and topical application (Remarks pg. 7 last para.).  However, this argument was not found to be persuasive, since, as stated previously, the feature of the size of the wound being healed which applicant relies on is not recited in the rejected claims.  Furthermore, it is noted that wounds disclosed in Yoon undergo re-epithelization (pg. 891 para. 1 and pg. 898 Col. 1 para. 3).
Applicant argues that it is surprising that larger wounds treated with human MSC exosomes re-epithelialization and close quicker than wounds not treated with the exosomes (pg.3 para. 8).  However, this argument was not found to be persuasive, since Lim teaches exosomes promote wound healing and Yoon teaches the conditioned medium of mesenchymal stem cells accelerates wound healing.  Specifically, Lim teaches the composition aids in wound healing (pg. 5 lines 4-5 and pg. 47 lines 8-9) and Yoon reports that AF-MSC-conditioned media significantly enhanced proliferation of dermal fibroblasts and accelerated wound healing in a mouse excisional wound model (abstract).  Accordingly, the prior art teaches the advantage of applying a composition containing human mesenchymal stem cell exosomes to a skin wound by promoting or 
Applicant argues that Harmon does not overcome the defects of Lim and Yoon (Remarks pg. 8 para. 3).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Lim and Yoon were not found to be persuasive as explained above.  


Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of Dr. Sai Kiang Lim filed on Jun. 22, 2020 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of claims 1, 12, 14, and 17-22 under 35 U.S.C. §103.
Dr. Lim argues that the prior art reference, Yoon, only describes healing wounds which are 2 mm in diameter which is different to a wound that is 15 mm in diameter, in terms of wound healing.  Specifically, Dr. Lim argues that there are important differences between the healing of full thickness skin wounds of 2 mm which is done by contraction and full-thickness wounds greater than 1 cm in diameter which require re-epithelialization that doesn’t occur on its own as supported in Shevchenko (Exhibit A) (pg. 2 pt. 5).  As stated in the response to the Remarks, the size of the wounds is not being claimed.  
Dr. Lim points to Raja (Exhibit B) which reports that to be considered healed, full thickness wounds must have re-epithelialization (pg. 3 pt. 6).  It is noted that Raja 
that the full-thickness skin wounds disclosed in Yoon undergo re-epithelization (pg. 891 para. 1 and pg. 898 Col. 1 para. 3).  Furthermore, the claims do not require that the full-thickness wounds to be fully healed.  
Dr. Lim points to Cheng (Exhibit C) which provides further support that full-thickness wounds greater than 1 cm cannot re-epithelialization on their own and require grafts (pg. 3 pg. 7).  However, this argument was not found to be persuasive, since Cheng does not appear to actually state that full-thickness wounds greater than 1 cm cannot re-epithelialization on their own and require grafts.  It appears that Cheng is directed to a model of skin transplantation.  Furthermore, the size of the wound is not being claimed.  
Dr. Lim argues that since the 2 mm diameter wounds described by Yoon heal by contraction without requiring or undergoing granulation and re-epithelialization, the healing process of small wounds is significantly different from larger wounds, therefore, one cannot compare the small wounds to the larger wounds recited in the claims (pg. 3 pt. 8).  Similarly, Dr. Lim argues that it is surprising that larger wounds treated with human MSC exosomes re-epithelialization and close quicker than wounds not treated with the exosomes (pg.3 para. 8).  However, this argument was not found to be persuasive, since the size of the wounds is not being claimed.  Additionally, it is noted that the full-thickness skin wounds disclosed in Yoon undergo re-epithelization (pg. 891 para. 1 and pg. 898 Col. 1 para. 3).

In addition, it is noted that the references cited in the Declaration were considered to the extent argued but will not appear to any issued patent since they were not submitted in a proper information disclosure statement.   The document submitted as Exhibit A is incomplete and is missing text at the bottom of the pages.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632